internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-111971-00 date date legend parent company department state a state b statute securities a b c d e dear this letter is in reply to your letter dated date asking the internal_revenue_service to rule on the transaction described below facts parent is the common parent of an affiliated_group_of_corporations that includes company parent files a consolidated_return for the group company a calendar_year taxpayer that uses the accrual_method of accounting is an investor-owned electric utility in state a company generates transmits and distributes electricity to residential commercial industrial and governmental customers within its service area company has a monopoly for providing electricity within its service area and is regulated by department the federal energy regulatory commission and the nuclear regulatory commission state a is deregulating the power-generation portion of its electric industry after plr-111971-00 industry restructuring company’s customers will be allowed to contract directly with alternative suppliers of electricity and electric utilities and other suppliers will compete to sell electricity pursuant to a series of governmental actions culminating in the enactment of statute it is contemplated that certain of company’s costs - including previously incurred costs associated with generation facilities that have market values below their book_value costs associated with contracts to purchase electricity at above-market prices and other external costs - will not be recoverable from customers in a reorganized competitive electric industry to facilitate the transition from the current regulated system to a competitive one such governmental actions permit company to recover a portion of these costs stranded costs to permit this recovery_of stranded costs company is authorized to collect from consumers of electricity located in its service area and using its distribution system a special charge recovery charge that is based on the amount of electricity purchased by the consumers such governmental actions also contemplate that company will and statute authorizes department to permit company to recover certain of its stranded costs by securitizing a specified portion of the recovery charge such securitized portion rrb charge statute also authorizes department to issue a finance order finance order to authorize the recovery_of such stranded costs and provides a comprehensive framework for such securitization proposed transaction company has applied for a finance order from department pursuant to statute authorizing company to finance a portion of its stranded costs together with transaction costs and credit enhancement through the issuance of securities with an aggregate principal_amount not greater than dollar_figurea pursuant to statute company expects that the finance order will approve imposition and securitization of the rrb charge the rrb charge is defined as a non-bypassable charge payable by customers that will yield the amounts necessary to provide for interest on the securities the amortization of all securities in accordance with the applicable expected amortization schedule the payment of fees and expenses related to the issuance and servicing of the securities the collection of an overcollateralization amount and the replenishment of a capital subaccount the rrb charge is a usage-based tariff on each retail user’s monthly bill until the securities are discharged in full the principal asset to be used to support the securities is the right to collect the rrb charge which statute establishes as a separate_property right rrb_property that includes all right title and interest in and to all revenues collections claims payments money or proceeds of or arising from the rrb charge statute also provides that the finance order must include a procedure for the periodic_adjustment of the rrb charge pursuant to statute and the finance order the rrb_property and the rrb charge will be irrevocable and cannot be reduced rescinded altered plr-111971-00 amended or impaired by either department or state a the rrb charge will be set to provide for recovery_of the costs associated with billing and collecting the rrb charge as well as for an excess_amount overcollateralization amount that will eventually reach at least b percent of the initial principal_amount of the securities the overcollateralization amount will be collected ratably over the expected term of the securities company will form a wholly owned limited_liability_company spe under state b law as a bankruptcy remote company for the special purpose of effectuating the proposed transaction the spe will use the accrual_method of accounting and company effectively will be the sole member of the spe for federal_income_tax purposes the spe is expected to be treated as a division of company and not as a separate_entity the spe will not elect to be treated as a business_entity taxable as a corporation under sec_301_7701-3 of the procedure and administration regulations company will contribute as equity to the spe cash equal to at least b percent of the initial principal balance of the securities capital amount the spe will invest the equity in financial instruments that are issued by parties unaffiliated with company and that can be readily converted to cash pursuant to the finance order the spe will issue securities to underwriters who will sell the securities to public investors the securities will be in the form of promissory notes of the spe the securities will be nonrecourse to company but will be secured_by the assets of the spe including a the rrb_property including by a statutory lien on the rrb_property as provided by statute b accounts maintained for payments on the securities collectively collection account c all amounts or investment_property on deposit in or credited to the collection account d all other_property of whatever kind owned by the spe less amounts owed to certain service providers and e all rights of the spe in and to the transaction documents such as the purchase agreement for the rrb_property the securities will not be subordinated to the claims of any creditors or equity owners of the spe other than for payments of trustee servicing and administrative fees the securities will be issued in one or more series each series of the securities may be offered in one or more classes each expected to have a different principal_amount term_interest rate and amortization schedule company expects that the securities will have scheduled maturities not longer than c years and legal maturities not longer than d years scheduled maturity is the date on which the final principal payment is expected to be paid legal maturity is the date on which nonpayment is a default the securities are expected to be sold at or near par_value and will not in any event be sold for more than par_value interest on the securities will be payable not more frequently than quarterly principal payments are expected to be applied in sequential class order within each series until the outstanding balance of such class or plr-111971-00 series is reduced to zero the securities will also be subject_to an optional clean-up call when the outstanding principal_amount of a series declines to less than e percent the original principal_amount of such series the spe may enter into swap agreements or other hedging arrangements solely to permit the issuance of variable rate securities the spe will transfer to company as consideration for the transfer of the rrb_property to the spe the proceeds from the issuance of the securities net of its transaction expenses upon issuance of the initial series of securities the spe will establish the collection account which will consist of at least four subaccounts entitled general reserve overcollateralization and capital additional subaccounts may be established in respect of additional credit enhancements or as necessitated for convenience by the transaction documents these accounts will be maintained and administered in trust by the trustee for the securities on behalf of the spe company will act initially as the servicer for the rrb_property as servicer company will bill and collect the rrb charge and retain all books_and_records regarding the rrb charge subject_to the right of the spe to inspect those records company or any successor servicer will periodically remit as frequently as required by the rating agencies and in all events within one calendar month of collection the billed and collected rrb charge to the trustee for the securities monies deposited with the trustee for the securities will be held in the collection account only in the event that company fails satisfactorily to perform its servicing functions will company be subject_to replacement as servicer company's ability to resign as servicer will be restricted the billed and collected rrb charge will be remitted to the collection account amounts in the collection account will be used to pay trustee fees servicing fees administrative costs operating_expenses of the spe accrued but unpaid interest on all classes of the securities and principal to the extent scheduled on the outstanding securities any remaining billed and collected rrb charge will be allocated to the capital subaccount to the extent that the capital subaccount is below the required capital level the overcollateralization subaccount to the extent scheduled and then to the reserve subaccount if the billed and collected rrb charge in any period is insufficient to satisfy the spe’s payment obligations on the securities then amounts in the reserve subaccount the accumulated overcollateralization amount and capital amount will be used in that order to satisfy scheduled principal and interest payments to the extent that the overcollateralization amount or the capital amount is used to satisfy principal and interest payments on the securities the rrb charge will be adjusted in the future to restore those amounts investment earnings on amounts in the collection account also may be used to plr-111971-00 satisfy scheduled interest and principal payments on securities and to restore the capital amount and the scheduled overcollateralization amount except for earnings on the capital subaccount any excess earnings will be remitted to the spe and after the last scheduled date for the payment of accrued interest and principal on the bonds will be distributed to company for the benefit of its customers investment earnings on amounts in the capital subaccount to the extent not used to satisfy the securities will be paid to company periodically amounts in the capital subaccount and any investment earnings thereon to the extent not used to satisfy the securities will be returned to company after the securities are paid in full the securities will provide for the following events of default a default in the payment of accrued interest on any class of securities after a specified grace period a default in the payment of outstanding principal as of the legal maturity_date a default in payment of the redemption price following a call as of the redemption date certain breaches of covenants representations or warranties by the spe in the indenture under which the securities are issued and certain events of bankruptcy insolvency receivership or liquidation of the spe in the event of a payment default on the securities the trustee for the securities or holders of a majority in principal_amount of all series then outstanding may declare the principal of all classes of the securities to be immediately due and payable issue sec_1 charge by company result in gross_income to company does the issuance of the financing order authorizing collection of the rrb company does the issuance of the securities by the spe result in gross_income to are the securities obligations of company law sec_61 of the internal_revenue_code generally defines gross_income as income from whatever source derived except as otherwise provided by law gross_income includes income realized in any form whether in money property or services sec_1_61-1 of the income_tax regulations this definition encompasses all accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 1955_1_cb_207 the right to collect the rtc charge is of significant value in producing income for company and state a's action in making the rtc charge rights transferable has enhanced that value generally the granting of a transferable right by the government does not cause the realization of income revrul_92_16 1992_1_cb_15 allocation plr-111971-00 of air emission rights by the environmental protection agency does not cause a utility to realize gross_income revrul_67_135 1967_1_cb_20 fair_market_value of an oil_and_gas lease obtained from the government through a lottery is not includible in income the economic_substance of a transaction generally governs its federal tax consequences 293_us_465 xiv-1 c b affixing a label to an undertaking does not determine its character revrul_97_3 1997_1_cb_9 an instrument secured_by property may be an obligation of the taxpayer or alternatively may be a disposition of the underlying property by the taxpayer cf id the small_business administration is the primary obligor of certain guaranteed_payment rights that are created under its participating security program conclusions based on the facts as represented we rule as follows the issuance of the financing order authorizing the collection of the rrb charge by company will not result in gross_income to company the issuance of the securities by the spe will not result in gross_income to company the securities will be obligations of company except as specifically ruled on above no opinion is expressed or implied regarding the federal tax aspects of the transaction this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions and products by marshall feiring senior technician reviewer
